          Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH-14         Document
                             Document 219 222
                                           Filed Filed 09/10/21
                                                 in NYSD         Page 1 of 2Page 1 of 2
                                                           on 09/09/2021




                             LEONARDO M. ALDRIDGE
                                            Mr. Aldridge's request to appear at the hearing on September 13,
                                      Attorney-At-Law
                                     20 Vesey2021   at 2:30
                                              St., Room     p.m. via videoconference is granted.
                                                          400
                                      New York, NY 10007
                                             The Clerk of the Court is respectfully directed to terminate the
                                             motion sequence pending at Doc. 219.

                                             SO ORDERED.
                                                     September          9, 2021

  VIA CM/ECF                                 _______________________
  The Honorable Philip M. Halpern            Philip M. Halpern
                                             United States District Judge
  United States District Judge
  U.S. District Court for the                Dated: White Plains, New York
  Southern District of New York                     September 10, 2021

  300 Quarropas St.
  White Plains, NY 10601



                                                     Re: U.S. v. Shanay Outlaw, 20-626 (PMH)



  Dear Judge Halpern:

         I write with regards to the logistics of Ms. Shanay Outlaw’s change of plea hearing
  before Your Honor, currently slated for Monday, September 13, at 2:30 p.m.

        On August 31, at Docket No. 217, Your Honor endorsed a memorandum in which
  the defense moved the Court to hold the change of plea hearing through the
  videoconference system in lieu of an in-person hearing at the White Plains federal
  courthouse. The docket entry specified that defense counsel should coordinate with the
  audiovisual department to set up the videoconference, which has already been done.

        Based on Your Honor’s memo endorsement, I was operating under the belief and
  understanding that all the parties – including the AUSA and defense counsel – would
  appear remotely through VTC and arranged my schedule under that impression.
  However, personnel from Your Honor’s office recently informed me that the Court’s
  expectation was for Ms. Outlaw to appear through VTC but for both the defense and the
  government to be physically present in court.

        Because of my interpretation of the memo endorsement, I am currently out of the
  Southern District of New York jurisdiction, specifically tending to another case in the

                                                1
          Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH-14         Document
                             Document 219 222
                                           Filed Filed 09/10/21
                                                 in NYSD         Page 2 of 2Page 2 of 2
                                                           on 09/09/2021



  District of Puerto Rico. I am scheduled to fly back to New York on Tuesday, September
  14, in the evening.

         I respectfully request that Your Honor allow me to appear for the September 13th
  change of plea through the videoconference system. In the alternative, if defense counsel
  must be physically present in court, I would then request a brief continuance for the
  afternoon of Thursday, September 16th, or anytime on Friday, September 17th. If neither
  of these alternatives is feasible, I will of course make any changes needed to comply with
  the court’s schedule.

        On a more substantive matter, the defense will move after the change of plea
  hearing for Ms. Outlaw to remain under the same bail conditions. I spoke with AUSA
  Shiva Logarajah and he relayed that the government will not object to this request.



                                                  Respectfully submitted,

                                                  S/Leonardo M. Aldridge
                                                  Leonardo M. Aldridge
                                                  Counsel for the Defendant
                                                  20 Vesey St., Room 400
                                                  New York, NY 10007




                                              2
